COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Corwin Demetrius Johnson v. The State of Texas

Appellate case number:    01-13-00298-CR

Trial court case number: 11-11635

Trial court:              252nd District Court of Jefferson County

       On October 17, 2013, the Court issued an order abating this case and remanding for a
hearing in the trial court. The order of abatement was based on counsel’s failure to file a brief on
appellant’s behalf for more than 90 days after the original deadline for filing a brief. Appellant
has now filed a motion for extension of time to file a brief and a brief on behalf of appellant.
       Accordingly, we GRANT appellant’s motion for extension, withdraw our previous
abatement order, reinstate this appeal on the Court’s active docket, and order the State’s brief, if
any, be filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually      Acting for the Court


Date: October 29, 2013